FIRST AMENDMENT

GRACO INC. RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS

(1998 Statement)

Graco Inc. hereby amends the “GRACO INC. RETIREMENT PLAN FOR NON-EMPLOYEE
DIRECTORS (1998 Statement)” (the “Plan”) as follows:

1.           EFFECTIVE DATE.   Effective January 1, 2009, the new second
paragraph is added to Section 1 that reads as follows:

The Plan was frozen to new Participants in 2002. Effective January 1, 2009,
Graco amended the to comply with section 409A of the Internal Revenue Code
(“Code”). For Participants whose entire benefit under the Plan is a
Grandfathered Benefit (a “Grandfathered Participant”), the following rules
apply: (i) the Grandfathered Participant’s time and form of payment (and any
rights to change the same) shall remain as provided under the prior plan
statement and shall not be affected by this amendment, and (ii) no amendment
that is a material modification of the Plan’s terms shall apply to the
Grandfathered Participant’s benefit. The “Grandfathered Benefit” is a
Participant’s benefit under the Plan which was earned and Vested as of December
31, 2004 (if any), and the adjustments of that benefit as permitted under
section 409A of the Code. A Participant’s Grandfathered Benefit is the amount
provided under section 1.409A-6(a)(3) of the Treasury Regulations, which is the
present value of the amount to which the Participant would have been entitled
under the plan if the Participant voluntarily terminated services without cause
on December 31, 2004, and received a payment of the benefits available from the
Plan on the earliest possible date allowed under the Plan to receive a payment
of benefits following the termination of services, and received the benefits in
the form with the maximum value. With respect to benefits that are not
Grandfathered Benefits, the Plan is intended to comply with section 409A of the
Code and shall be interpreted in that manner.

2.           FREQUENCY.   Effective January 1, 2009 for non-Grandfathered
Benefits, a new sentence is added to the end of Section 3.3 that reads in full
as follows:  Participants shall receive four quarterly payments each year (even
if the payment schedule for the active members of the Board of Directors
changes).

3.           DURATION.   Effective January 1, 2009 for non-Grandfathered
Benefits, the second and third sentences are deleted.

4.           PAYMENT ON DEATH.   Effective January 1, 2009 for non-Grandfathered
Benefits, Section 4 is amended to reads in full as follows:

4.      Payments Upon Death.  If a Participant dies, before, on, or after
Retirement, then payment shall be made to such Participant’s beneficiary as
follows:

5.           PAYMENT ON DEATH.   Effective January 1, 2009 for non-Grandfathered
Benefits, Section 4.1 is amended to reads in full as follows:

 

   4.1.

Amount.  Payment shall be made in one lump sum of the remaining amount due to
the Participant (if no amount has been paid, the lump sum will be of the
Participant’s entire amount).

6.           DATE OF PAYMENT.   Effective January 1, 2009 for non-Grandfathered
Benefits, Section 4.2 is amended to read in full as follows:

 

   4.2.

Date of Payment.  Payment shall be made as of the January 1 (or as soon as
practicable thereafter, but in all events in the same year as the January 1)
following the date of the Participant’s death.

7.           RETIREMENT.   Effective January 1, 2009 for non-Grandfathered
Benefits, two new sentences are added to the end of Section 5.1 that reads in
full as follows:

A Retirement shall occur only if it constitutes a separation from service as
defined under section 409A of the Code. If a Participant is a specified employee
as defined under section 409A of the Code and payment is due based on the
participant’s Retirement, then the delay in payment rules for specified
employees under the Graco Deferred Compensation Plan shall be applied to the
Participant.

8.           SAVINGS CLAUSE.   Save and except as hereinabove expressly amended,
the Plan Statement shall continue in full force and effect.

 

 